Citation Nr: 1307815	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  12-27 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation based on a need for the regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1946 to May 1946, from April 1947 to March 1950, from April 1950 to April 1956, and from May 1962 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In the Veteran's substantive appeal, the Veteran requested a video conference hearing.  A hearing was scheduled for February 2013; however, in a January 2013 written statement from the Veteran, he explained that he would not be able to attend his scheduled hearing due to his health.  In a report of contact with the Veteran, it was again noted that the Veteran had a recent stroke and he restated his desire to have his hearing canceled.  Therefore, the request for a hearing has been withdrawn and the Board may proceed with the decision.  38 C.F.R. § 20.702 (2012).

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.   


CONCLUSION OF LAW

The criteria for special monthly compensation based on a need of aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.350, 3.352 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to special monthly compensation based on a need of aid and attendance of another person, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound.  Generally, with respect to claims of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person, such claims will be granted when the Veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R.                § 3.350(b).  The record does not reflect that the Veteran has the anatomical loss or loss of both feet or one hand and one foot or is blind in both eyes.  Thus, the question is whether the Veteran is permanently bedridden or so helpless as to be in need of regular attendance due to his service-connected disabilities.  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following: inability of the veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the veteran remain in bed.  It is not required that all of the disabling conditions listed above be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

At present, service connection is in effect for residuals of gastrectomy and cholecystectomy, rated as 60 percent disabling; bursitis of the left shoulder, rated as 30 percent disabling, residuals of polypectomy, rated as 10 percent disabling, and scar, residuals of gastrectomy associated with residuals of gastrectomy and cholecystectomy, rated as 0 percent disabling.  The Veteran's combined disability rating is 80 percent and a total disability rating based on individual unemployability has been in effect since February 2006.  

The December 2010 rating decision and the August 2012 Statement of the Case reveal that the RO denied the Veteran's claim because the Veteran is not 100 percent rated for any one of his service-connected disabilities.  As a matter of law, the mere fact that the Veteran is not currently 100 percent rated for any one of his service- connected disabilities is not dispositive of the claim.  There are many different types of "special monthly compensation."  Under 38 U.S.C.A. 1114(s); 38 C.F.R. § 3.350(i), special monthly compensation is payable where the veteran has a single service-connected disability rated as 100 percent and is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.

However, entitlement to aid and attendance benefits does not require the Veteran to have a single service-connected disability rated as 100 percent disabling.  See            38 C.F.R. §§ 3.350, 3.351, 3.352(a) (emphasis added).  The Veteran is not legally precluded from obtaining aid and attendance merely because he does not have a single service-connected disability rated as 100 percent disabling.

In filing his claim in February 2006, the Veteran submitted a Medical Statement for Consideration of Aid and Attendance, which was signed by a private physician.  The statement indicated that the Veteran was not able to leave his home for short distances unattended and that he was permanently confined to his home or immediate area.  The Veteran was not able to independently dress or undress, walk unassisted, or keep himself clean.  He was able to attend to wants of nature.  It was noted that the Veteran had bilateral shoulder and hip arthritis and he was diagnosed with diabetes mellitus, degenerative joint disease, peptic ulcer disease, hypertension, gastroesophageal reflux disease (GERD), B-12 deficiency, anemia, and shoulder bursitis.  The private physician explained that the Veteran had difficulty using his arms to dress or clean himself.  

The April 2006 QTC examination report shows that the Veteran had bursitis of the left shoulder and he suffered from pain, could not lift anything, and could not get off of his bed without help.  He reported that he could not dress himself, had trouble getting out of his chair and bed, and could not clean himself or bathe properly. 

In a lay statement, W.G.M. stated that he was hired by the Veteran to help with various handyman jobs around his home due to the limited use of his upper torso including his arms, shoulders, and neck.  He stated that he was hired for landscaping, mower repair, door lock installation, pet grooming, moving appliances, and various other duties.  He explained that he drove the Veteran to the doctor's office, helped him in and out of the vehicle, opened doors for him, and helped him put on and button his shirt.  He witnessed the Veteran's very limited range of upper body motion.  

In another lay statement, the Veteran's daughter, S.Y., stated that she had been helping the Veteran for the past two years because of the limited use of his shoulders, arms, and neck.  Some of the duties she performed included helping him dress because he had difficulty putting on his socks, shoes, shirt, and coat.  He was unable to insert his belt into his pant loops.  He needed help getting up and out of the chair and out of the car.  On many occasions, she drove the Veteran to the doctor's office because of his limited range of motion in his shoulders, arms, and neck.  
The Veteran was provided a VA examination for aid and attendance or housebound status in March 2007.  The examiner noted that the Veteran's service-connected residuals of gastrectomy were also evaluated during the examination.  The Veteran stated that while in the service, he had peptic ulcer disease and internal bleeding that required surgery in 1953.  Following the surgery, he experienced chronic diarrhea and loose stools for 40 years, but has improved.  He still had diarrhea intermittently and makes a huge mess of carpets and bathroom per his wife's report.  This is partly due to his decreased sphincter control since his radiation therapy for anal cancer and also partly related to an inability to get to the bathroom in time.  He was diagnosed with anal cancer in January 2006.  He requires approximately two to three diapers a week and out of the week, he has two to three involuntary bowel movements but this fluctuates.  With respect to aid and attendance, the Veteran stated that he needed a lot of help with daily activities.  He had a severe decrease in the use of his arm and shoulders due to bursitis and osteoarthritis and his hands due to arthritis.  He needed help with bathing, dressing, putting on shoes and socks, and buttoning shirts.  He needed help with toileting - wiping bottom.  He used a walker in his home or arm of a family member to get around the house.  He does not go into the grocery store, just sits in the car.  He avoids going to church if the diarrhea is active.  The Veteran's wife stated that her time is taken up with caring for her husband.  He was not permanently bedridden, but it was noted by the examiner that the Veteran was either in his adjustable bed sleeping or his reclining chair sleeping 18 to 20 hours per day.  He confirmed that he is not able to take care of his finances.  He stated that he must have people around him throughout the day to stay safe.  He is not able to help with the cooking, cleaning, laundry, or yard.  He does not go outside without an aid.  He will walk in his living room with his walker.  The examiner noted that the Veteran was in a manual wheelchair pushed by his family or wife.  On musculoskeletal examination, his shoulder exhibited abduction from 0 to 80 degrees on the right and 0 to 70 degrees on the left.  He needed assistance rising from wheelchair.  The examiner noted that the Veteran underwent a partial gastrectomy in 1953 while in the military.  As a result, he required lifelong treatment with Vitamin B-12 and has experienced loose stools for close to 40 years after the gastrectomy.  The examiner stated that the Veteran requires the aid and attendance of another person in order to safely attend to the normal hazards of daily living.  He requires assistance with dressing, bathing, and toileting.  His wife does the grocery shopping, cooking, and takes care of their finances.  The examiner stated that the Veteran's shoulder bursitis and osteoarthritis of his shoulders and hands limit his ability to function and take care of himself. 

In another statement from the Veteran's daughter, S.Y., she explained that the Veteran's wife was no longer able to assist the Veteran with the daily duties of keeping him clean and assisting in the duties of taking care of him.  She stated that the Veteran has limited use of his shoulder and he needs help getting in and out of the car and he cannot perform any duties that require range of motion.  R.C.Y. stated that he has driven the Veteran to the doctor and that he needs help getting in and out of the chair.  In addition, he needs help with maintenance on his house.  The Veteran's daughter submitted another statement dated in January 2010.  She stated that the Veteran is bedridden, stays in his pajamas all day, cannot fix himself anything to eat, and he cannot get up out of his chair.  He was permanently confined to his home or immediate area.  He cannot dress himself, he can take a shower but cannot wash his legs or feet, and he cannot walk without assistance.  He has to wear Depends and sometimes loses control of his bowels.  She stated that the Veteran was limited in daily activities because of his shoulders and neck.

An examination for housebound status or permanent need for regular aid and attendance was completed in January 2010 by the Veteran's private physician, Dr. R.P. Hudec.  The Veteran was diagnosed with diabetes, arthritis, and kidney failure.  With respect to the upper extremities, Dr. R.P. Hudec noted that the Veteran was able to feed himself, but was unable to prepare and clean up afterwards and needs assistance in dressing.  His fine movements were slow and restricted.  With respect to pathology including loss of bowel or bladder control, it was noted that the Veteran required Depends due to occasional bladder and bowel incontinence.  His mobility was very restricted within his residence and very limited to his home.  

An examination for housebound status or permanent need for regular aid and attendance was completed in March 2011 by the Veteran's private physician, Dr. Kathleen Long.  The diagnoses were listed as anal cancer, anemia, iron deficiency, and history of melanoma.  The Veteran was able to feed himself, but not able to prepare his own meals.  He needed assistance in bathing and tending to other hygiene needs due to unsteady gait, balance, stiffness, and fatigue.  The Veteran was not legally blind.  The Veteran has medical problems leaving him unable to perform all of his activities of daily living and 24 hour care at home.  With respect to the upper extremities, the Veteran was able to feed himself and perform fine movements but has difficulty with dressing, bathing, toilet hygiene, secondary to arthritis, fatigue, and unsteady gait.  It was also noted that the Veteran had a shoulder injury as well as degenerative arthritis that limits his mobility.  With respect to loss of bowel or bladder control or the effects of advancing age, the Veteran was noted to occasionally lose control of bladder/bowels and is unable to clean himself.  It was noted that the Veteran must have assistance to leave the house and is unable to drive.  He rarely leaves the house and aids are required for locomotion.  

Finally, an examination for housebound status or permanent need for regular aid and attendance was completed in June 2012 by the Veteran's private physician, Dr. R.P. Hudec.  The Veteran's diagnoses were listed as congestive heart failure (CHF), cardiomegaly, diabetes, sleep apnea, valvular heart disease, arthritis, benign prostatic hyperplasia (BPH), and reflux disease.  The Veteran was able to feed himself, but not able to prepare his own meals.  Dr. R.P. Hudec indicated that the Veteran needed assistance in bathing and tending to other hygiene needs.  The Veteran's general disability involved restricted movement related to arthritis processes.  With respect to the upper extremities, the Veteran had arthritis and mobility issues and is limited in his ability to perform activities of daily living.  He is confined to his home, other than for doctor's visits.  The Veteran only left the house weekly and only to go to a medical facility.  

In this case, evidence of record reflects that the Veteran's service-connected disabilities have rendered him unable to protect himself from the hazards or dangers incident to his daily environment.  Specifically, the Veteran's service-connected residuals of gastrectomy and cholecystectomy, rated as 60 percent disabling, and bursitis of the left shoulder, rated as 30 percent disabling, require the regular aid and attendance of another person.  The April 2006 QTC examination report shows that the Veteran had bursitis of the left shoulder and the Veteran reported that he could not dress himself, had trouble getting out of his chair and bed, and could not clean himself or bathe properly.  The March 2007 VA examiner noted that the Veteran's shoulder bursitis and osteoarthritis of his shoulders and hands limit his ability to function and take care of himself.  The examiner stated that the Veteran requires the aid and attendance of another person in order to safely attend to the normal hazards of daily living.  Indeed, the report of examination noted that the Veteran needed help dressing and with toileting due to the limitation of his upper extremities, which includes his service-connected bursitis of the left shoulder.  In addition, the record indicates some inability to attend to the wants of nature as the Veteran experiences chronic loose stools and can have accidents.  Dr. Kathleen Long also explained that the Veteran has difficulty with dressing, bathing, and toilet hygiene, secondary to arthritis, fatigue, and unsteady gait.   While the evidence of record shows that the Veteran experience difficulties due to nonservice-connected disorders, the medical evidence of record addressing whether the Veteran required the regular aid and attendance of another person due to his service-connected disabilities, in particular the March 2007 VA examination report, is positive to the Veteran's claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not free to substitute its own judgment for that of an expert).  

Thus, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran requires the regular aid and attendance of the another person due to his service-connected disabilities.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, special monthly compensation based on regular need for aid and attendance of another person is warranted.

Because the Board is awarding special monthly compensation based on aid and attendance, the claim for special monthly compensation at the housebound rate is moot as special monthly compensation at the aid and attendance rate set forth at    38 U.S.C.A. § 1114(l) is greater than the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.


ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


